DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) filed 11 July 2022 includes several Non Patent Literature documents which make reference to a number of foreign patent literature documents. While the Non Patent Literature documents listed in the IDS were reviewed, and placed in the application file, the foreign patent literature documents referred to in each Non Patent Literature document have not been considered as to the merits.  Applicant is reminded that a legible copy of each relevant foreign patent document is necessary to be considered as to the merits (see 37 CFR 1.97, 1.98 and MPEP § 609). Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Response to Amendment
Claims 1 and 20 have been amended, claims 4-6 and 10-19 remain withdrawn, while claims 2-3 remain cancelled. Claims 1, and 4-22 are pending with claims 1, 7-9 and 20-22 being considered in this Office action.

In view of the amendments to the claims, the claim objections and 112 rejections are withdrawn. HoweHHowevHowever, upon further consideration a new ground of rejection is necessitated by amendment.

The 103 rejections are maintained. Please see the Response to Arguments section for more details.

Response to Arguments
Applicant argues the modification of current collector 11 is not obvious "because Miyazawa already teaches a multiple layer structure including two conductive layers 11 and 11' sandwiching a separator 10, which acts as an insulating layer and two active layers 12 and 12'”. Applicant's argument is not persuasive. While it is true that a battery cell comprises multiple layers (active material layers 12, 12' of the positive and negative electrodes on current collectors 11, 11’, respectively, and a separator 10 between the positive and negative electrodes), it is not clear how/why these components prevent the modification of the current collector of each electrode. The current collector (11) of Miyazawa is a single sheet of conductive material (e.g., aluminum). As stated in the rejection, Miyazawa does not teach the current collector (11) is a multilayer structure (i.e., an insulating layer sandwiched by a first conductive layer and a second conductive layer, wherein the first conductive layer and the second conductive layer are respectively arranged on a first surface and a second surface of the insulating layer). However, Yamamura teaches the use of a current collector (8) having a multilayered structure, as claimed, see e.g., Fig. 1. The resulting current collector of Yamamura is thin, thereby allowing the energy density of the battery to increase, see e.g., paras. [0002], and [0050]. It would be obvious to one having ordinary skill in the art to modify the single sheet current collector 11 of Miyazawa into a multilayered current collector, as suggested by Yamamura, with the expectation that the resulting thin current collector would improve energy density.

Applicant further agues it would not be obvious to combine Miyazawa and Yamamura to teach the second body section (active material layer on the second conductive layer) because there is "a very narrow space on the side of the alleged second conductive layer facing away from the added insulator layer, which would not allow the addition of an active material layer thick enough to have any effect". It appears applicant is using the prior art figure to estimate spacing available for the active material layer. This argument is not persuasive because when the reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value. See Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956, 55 USPQ2d 1487, 1491 (Fed. Cir. 2000), MPEP 2125, II. Moreover, Yamamura teaches a method for achieving excellent capacity without decreasing volumetric energy density by placing active material layers on both sides of a thin current collector (see e.g., para. [0050]); the aluminum laminate sheet 3 is appropriately sized to make room for the active material layers on each side of the multi-layer current collector (and the multiple positive and negative electrodes). It would be obvious to modify Miyazawa to include an active material layer on each side of a thin multi-layer current collector to achieve excellent battery capacity without decreasing volumetric energy density. Moreover, one of ordinary skill in the art would easily select/adjust the package 3 of Miyazawa as necessary to make room for the second active material layer on the second conductive layer. 
Applicant’s argument mentions the active material would not have “any effect”. What "effect" is applicant referring to? What battery property is applicant arguing for/against? It's unclear whether the active material layer annotated by applicant in the Remarks (page 11/15) on the second conductive layer would have an "effect" when it is unclear what battery property is being considered for evaluation.  

Applicant argues Miyazawa and/or Yamamura fail(s) to disclose features of the current collecting section. For example, in one specific argument, applicant states “coating layer 5 is a non-conducting part”. This argument is not persuasive because layer 5 was not used in the rejected claims. Various other comments are made that appear to suggest applicant did not understand the rejection. Annotated figures are included, below, to clarify the rejection. 
Figure 13 of the instant disclosure (selected during the restriction requirement) presumably teaches the following limitation of claim 1, 
"a part of the first conductive member beyond the second conductive member forms a current collecting section of the electrode plate for collecting current from the first conductive member and current from the second conductive member of the electrode plate".

    PNG
    media_image1.png
    386
    379
    media_image1.png
    Greyscale

Instant Fig. 13 has been annotated to show the current collecting section; the current collecting section is defined as a part of the first conductive member 131 that extends above point 1323.  Fig. 13 shows the current collecting section (which is a part of the first conductive member 131 and extends beyond the second conductive member 132 after point 1323) is configured to collect current from both the first conductive member 131, since the current collecting section is part of and connected to the first conductive member 131 at point 1323, and the second conductive member 132 because the second conductive member 132 is conductive and contacts the first conductive member 131 at point 1323.
Figs. 2A and 2B of Miyazawa have been annotated for applicant to show the claimed features are taught in the prior art. The current collecting section of Miyazawa is defined as a part of the first conductive member 2 that extends above point A; the second conductive member is defined as the weld bead. 

    PNG
    media_image2.png
    612
    1188
    media_image2.png
    Greyscale

The current collecting section (which is a part of the first conductive member 2 and extends beyond the weld bead (second conductive member)) is configured to collect current from the first conductive member 2 since the current collecting section is a part of and connected to the first conductive member 2 at point A. The weld bead connects the second conductive layer (as modified by Yamamura) to the first conductive member 2 as shown by the overlap of the weld bead in Fig. 2B. Considering the second conductive layer includes an active material layer (as modified by Yamamura), the weld bead must be (or is obviously) conductive to take advantage of the energy (capacity) of the active material on the second conductive layer. Thus, the current collecting section is also configured to collect current from the second conductive member (weld bead) to take advantage of the active material layer (and its capacity) on the second conductive layer. In view of the above discussion, applicant's comments regarding the prior art and the current collecting section are not persuasive.

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  Specifically, applicant argues that Miyazawa already has “a well-designed multilayer structure that cannot benefit by adding the laminate battery cell of Yamamura”. On the contrary, one of ordinary skill in the art would be motivated to modify the electrode (current collector and active material thereon) of Miyazawa such that it includes an active material layer on each side of a thin multi-layer current collector to achieve excellent battery capacity without decreasing volumetric energy density.

In response to applicant's argument that the instant invention solves a different problem, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), MPEP 2144, IV.

Applicant suggests the instant invention “achieves a better technical effect” but does not provide any data to support the conclusion of alleged unexpected results. 

In view of the foregoing, applicant’s arguments are not persuasive and the 103 rejections of the claims are maintained.
Claim Rejections - 35 USC § 112
Claims 1, 7-9, and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 38, refers to “current from the second conductive member” which is already recited in line 27 of the claim. Thus, line 38 should follow with “the current from the second conductive member”. Considering the similarity of claims 1 and 20, claim 20 is also rejected for the same reason. Claims 7-9 and 21-22 are rejected because they depend from a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 7-9 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa (US 2008/0254360), in view of Yamamura (US 2009/0017376, of record), hereinafter Miyazawa and Yamamura. 
Regarding Claims 1, 8-9 and 20-21, Miyazawa teaches an electrode plate for a secondary battery, comprising: an active material layer (12) and a current collector (11), see e.g., Figs. 2A-2B and para. [0017]. 
Miyazawa does not teach both sides of the current collector are covered by active material. Miyazawa does not teach the current collector comprises an insulating layer sandwiched by a first conductive layer and a second conductive layer, wherein the first conductive layer and the second conductive layer are respectively arranged on a first surface and a second surface of the insulating layer, wherein the first conductive layer and the second conductive layer each having a thickness of 0.7 um to 0.9 um. However, Yamamura teaches the use of a current collector (8) having a multilayered structure, see e.g., Fig. 1. The current collector (8) includes an insulating layer 15 sandwiched by two conductive layers (16A, 16B), see e.g., paras. [0021]-[0022]. The first conductive layer and the second conductive layer (16A, 16B) of the current collector each have a thickness of 0.7 µm to 0.9 µm (i.e., 0.1 µm to 5 µm, see e.g., para. [0024]). Each side of the current collector includes an active material layer (5, or 9), see e.g., paras. [0005], [0007], and Fig. 1. The current collector of Yamamura is thin, thereby allowing the energy density of the battery to increase; the placement of an active material layer on each sides of the thin current collector achieves excellent capacity without decreasing volumetric energy density, see e.g., paras. [0002], and [0050]. It would be obvious to one having ordinary skill in the art to utilize a multilayered current collector and an active material layer on each side thereof, as suggested by Yamamura, with the expectation of excellent capacity without decreasing volumetric energy density.	The modification of the current collector of Miyazawa with the current collector features and active material placement of Yamamura (as detailed above) teaches the current collector comprises an insulating layer, a first conductive layer comprising a first body section (labelled in annotated Fig. 2A of Miyazawa), wherein a surface of the first body section that is away from the insulating layer is covered by the active material layer (12), a first protruding section arranged to connect to the first body section, wherein a surface of the first protruding section that is away from the insulating layer is not covered by the active material layer; a second conductive layer comprising: a second body section, wherein a surface of the second body section that is away from the insulating layer is covered by the active material layer (made obvious by Yamamura); a second protruding section arranged to connect to the second body section, wherein a surface of the second protruding section that is away from the insulating layer is not covered by the active material layer; wherein the first conductive layer and the second conductive layer are respectively arranged on a first surface and a second surface of the insulating layer (made obvious by Yamamura); various features of the modification described above have been labelled in annotated Figs. 2A and 2B of Miyazawa below. 

    PNG
    media_image3.png
    737
    467
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    378
    392
    media_image4.png
    Greyscale

Miyazawa further teaches a conductive structure (best seen in Figs. 2A and 2B) comprising: a first conductive member (2) arranged to connect to the first protruding section (see Fig. 2A); a second conductive member (weld bead that is labelled in annotated Figs. 2A and 2B) arranged to connect to the second protruding section (best seen in Fig. 2B where the second conductive member overlaps with the 2nd protruding section); wherein the second conductive member is bent towards the first conductive member (via “bent section” labelled in annotated figs) and connects to the first conductive member (2), see e.g., Figs. 2A and 2B, the first conductive member (2) extends away from the active material layer (12) and is beyond the second conductive member (see e.g., Fig. 2A), and a part of the first conductive member (2) beyond the second conductive member forms a current collecting section (labelled in annotated Fig. 2B, see also the Response to Arguments section) of the electrode plate for collecting current from the first conductive member and the second conductive member (see Response to Arguments section for more details), the current collecting section of the electrode plate has a surface area thus configured to be connected to an adapter sheet of the secondary battery. While there is no explicit teaching of an adapter sheet in Miyazawa, such a component would be obvious. Miyazawa teaches a single battery package 3, see e.g., Fig. 1. However, in the event that greater capacity and/or battery output is desired for a particular application, it would be obvious to connect two or more battery packages (cells) via a conductive bus bar (or alike), as was done in Fig. 1 via component 14 in Yamamura, see e.g., para. [0021]. 
CH137-11US2The modification of Miyazawa with Yamamura further teaches the second conductive member (labelled in annotated Figs. 2A and 2B) comprises: a first connecting section (labelled in annotated Figs. 2A and 2B) arranged to connect to the second protruding section; a bent section (labelled in annotated Figs. 2A and 2B) bent towards the first conductive member (2) relatively to the first connecting section; and a second connecting section (labelled in annotated Figs. 2A and 2B) arranged to directly connect to the first conductive member (2); wherein the bent section connects the first connecting section with the second connecting section and the bent section is at least partially located at a side of the second protruding section, the side being away from the active material layer; the bent section is configured to connect the second conductive member to the first conductive member to enable the current from the second conductive member to be connected via the current collecting section of the first conductive member; wherein the first protruding section is configured to protrude away from the first body section and extend along the first surface of the insulator layer and away from the active material layer; the second protruding section is configured to protrude away from the second body section and extend along the second surface of the insulator layer and away from the active material layer; wherein the first conductive member (2) includes a third connecting section  (labelled in annotated Figs. 2A and 2B) arranged to connect to the first protruding section, and a fourth connecting section  (labelled in annotated Figs. 2A and 2B) disposed between the third connection section and the current collecting section and arranged to connect to the second connecting section of the second conductive member.
Regarding Claim 7, the modification of Miyazawa with Yamamura teaches the second connecting section (labelled in annotated Figs. 2A and 2B) connects to an end of the bent section, the end of the bent section is closer to the first conductive member (2) and extends away from the current collector 11. 
Regarding Claim 22, Applicant attempts to differentiate the claimed product by the process in which it was made, i.e., “soldered”. Applicant is reminded that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” (see In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); MPEP 2113. In this case, examiner assumes the product suggested by the process is a connection between the first connecting section and the second protruding section, a connection between the third connecting section and the first protruding section and a connection between the second connecting section and the fourth connecting section. Miyazawa teaches such connections, as detailed in the rejection of claim 20, thereby meeting the claim language, see annotated Fig. 2A and para. [0018]). 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa and Yamamura, in view of Mao et al. (US 2010/0178559) and Chiba et al. (JP JP2014053230), hereinafter Mao and Chiba. 
Regarding Claim 22, in another interpretation, Miyazawa does not teach the first connecting section is soldered to the second protruding section, the third connecting section is soldered to the first protruding section and the second connecting section is soldered to the fourth connecting section. However, Mao teaches soldering is one of many fixing methods between the tab and current collector foil; Chiba teaches soldering makes it possible to easily establish an electrical connection with low resistance, see e.g., para. [0026]. In view of the foregoing, it would be obvious to one having ordinary skill in the art the first connecting section is soldered to the second protruding section, the third connecting section is soldered to the first protruding section, and the second connecting section is soldered to the fourth connecting section because such a fixing method easily establishes a low resistance electrical connection. Moreover, the soldering would be obvious because the prior art has recognized substituting welding for soldering for the same purpose (fixing tabs to current collectors in the battery art), MPEP 2144.06, II.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835. The examiner can normally be reached M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA KOROVINA/Examiner, Art Unit 1729       

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729